DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    GRACE MCLAURIN STEERE,
                           Appellant,

                                    v.

 PETER S. BROBERG and LUCY DUFFIELD STEERE, as Co-Personal
          Representatives of the Estate of Bruce M. Steere,
                              Appellees.

                              No. 4D18-1886

                         [November 15, 2018]

   Appeal of a non-final order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Scott Suskauer, Judge; L.T. Case
No. 502011CP002990.

  Neil B. Solomon of McLaughlin & Stern, West Palm Beach, for
appellant.

    Gary A. Woodfield of Haile Shaw & Pfaffenberger, North Palm Beach,
for appellees.

PER CURIAM.

  Affirmed.

TAYLOR, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.